Citation Nr: 0916963	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-37 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to dental treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for pes planus and a dental disability for 
dental treatment purposes.  

In an October 2007 decision, the Board denied the Veteran's 
claims for service connection for pes planus and a dental 
disability for dental treatment purposes.  The Veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims.  Pursuant to a Joint Motion for 
Partial Remand, a December 2008 Order of the Court remanded 
the claims for readjudication in accordance with the Joint 
Motion for Partial Remand.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the 
claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Veteran has been diagnosed with pes planus and a dental 
disability, but it remains unclear whether these disabilities 
are related to his period of active service.  

As an initial matter, information received from the National 
Personnel Records Center suggests that the Veteran's service 
medical records are presumed to have been destroyed in a fire 
in 1973.  When a Veteran's records have been destroyed, VA 
has an obligation to search for alternative records that 
might support the Veteran's case.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  In a letter dated in February 2007, the RO 
advised the Veteran of the unavailability of his service 
medical records.  He was asked to submit any copies of 
military service medical records that he might have.  The 
Veteran has not submitted any additional service medical 
records. 

Regarding the Veteran's claim for entitlement to service 
connection for pes planus, the Veteran reported being 
rejected from military service four times due to the painful 
condition of his legs and feet.  He also stated that he was 
given military boots during service that did not fit and that 
he suffered chronic feet pain throughout his period of active 
service.  In a December 2003 medical opinion, the Veteran's 
private physician diagnosed him with pes planus and found 
that he would benefit from a biomechanically correct orthotic 
due to the severe arthritic pain of the feet that developed 
during his period of active service.  The Board finds that 
the Veteran is competent to report the symptoms that he 
experienced during service with regards to his feet.  
Additionally, the December 2003 medical opinion indicated 
that there may be a nexus between the Veteran's current pes 
planus and the chronic pain in his feet that he reported 
experiencing during service.  Therefore, in order to make an 
accurate assessment of the Veteran's entitlement to service 
connection for his pes planus, it is necessary to have a 
medical opinion discussing the relationship between his 
disability and service based upon a thorough review of the 
record.  The Board thus finds that such an examination and 
opinion is necessary in order to fairly decide the merits of 
the Veteran's claim.

With respect to the Veteran's claim for entitlement to 
service connection for a dental disability for dental 
treatment purposes, the Veteran reported that he had many 
teeth pulled during his period of active service.  In a May 
2003 letter, the Veteran's private dentist stated that over 
the previous 15 years, he had extracted 8 unrestorable teeth, 
restored 3 teeth, and constructed upper and lower partial 
dentures for the Veteran.  The Veteran's dentist also 
submitted a June 2003 medical opinion where he concluded that 
the Veteran's current dental condition had developed while he 
was in the military.  The Board finds that the Veteran is 
competent to report the fact that he experienced getting his 
teeth extracted during service.  Additionally, the June 2003 
medical opinion indicated that there may be a nexus between 
the Veteran's current dental condition and his period of 
active service.  Therefore, in order to make an accurate 
assessment of the Veteran's entitlement to service connection 
for his dental disability for dental treatment purposes, it 
is necessary to have a medical opinion discussing the 
relationship between his disability and service based upon a 
thorough review of the record.  The Board thus finds that 
such an examination and opinion is necessary in order to 
fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his current 
pes planus and his period of active 
service.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that any 
current pes planus is related to any 
incidents of service.  If necessary, 
the examiner should reconcile the 
opinion with the other medical opinions 
of record.  The rationale for all 
opinions expressed should be provided.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination and 
the examination report should note that 
review.  

2.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his current 
dental condition and his period of 
active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current dental disability is related to 
any incidents of service.  If 
necessary, the examiner should 
reconcile the opinion with the other 
medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.  
 
3.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

